This is an appeal from a decree of a sitting justice overruling the appellant’s general and special demurrer to a bill in equity and directing the appellant to answer further, which she has not done, but has presented her appeal directly to the Law Court without proceeding to final decree. This she may not do.
A decree overruling a demurrer is only an interlocutory decree and an appeal therefrom cannot be brought forward to the Law Court until after final decree is made. R. S. 1930, Chap. 91, Sec. 55. Masters v. Van Wart, 125 Me., 402, 134 A., 539. Appeal dismissed without prejudice.